          Case 3:18-cv-01701-MEM-DB Document 21 Filed 01/19/21 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF PENNSYLVANIA

 HAROLD V. HOSKINS                         :

                     Petitioner            :     CIVIL ACTION NO. 3:18-1701

             v.                            :          (JUDGE MANNION)

                                           :
 SUPERINTENDNET KAUFFMAN,
                                           :
                     Respondent
                                           :

                                      ORDER

          In accordance with this Court’s memorandum issued this same day, IT

IS HEREBY ORDERED THAT:

          1. The petition for writ of habeas corpus (Doc. 1) is DENIED.
          2. There is no basis for the issuance of a certificate of appealability.
             See 28 U.S.C. §2253(c).

          3. The Clerk of Court is directed to CLOSE this case.




                                               s/ Malachy E. Mannion
                                               MALACHY E. MANNION
                                               United States District Judge

DATED: January 19, 2021
18-1701-01-ORDER
